AFFIRMED and Opinion Filed December 11, 2020




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00145-CV

 ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC, Appellant
                          V.
              THOMAS T. HEADEN, III, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-15576

                        MEMORANDUM OPINION
         Before Chief Justice Burns, and Justices Pedersen, III and Evans
                         Opinion by Chief Justice Burns
      In this interlocutory appeal we are asked to determine whether the trial court

erred in denying in part a motion to dismiss premised on the Texas Citizens

Participation Act (TCPA). Concluding it did not, we affirm.

                                BACKGROUND

      This dispute arises between Abundant Life Therapeutic Services Texas, LLC

and its former employee, Headen. Headen initially contracted with Abundant Life

as an independent consultant contractor.       As his relationship with the entity

deteriorated, he entered into an employment agreement with it, executed on behalf

of Abundant Life by one of its managers without the knowledge of the others.
Pursuant to a lengthy email in which Abundant Life explained numerous reasons for

its decision, on February 21, 2019, Headen’s consultant relationship with Abundant

Life was terminated.

        On March 9, 2018, one of Abundant Life’s owners filed suit in a Harris

County district court against the entity and another of its owners (the Harris County

Lawsuit), who promptly counterclaimed. Additional related entities intervened and

filed third-party claims, including a third-party claim asserted against Headen.

Headen filed counterclaims against various parties. After the initial parties settled

their claims against each other, the claims by and against Headen were nonsuited,

which terminated the Harris County Lawsuit.1

        On October 15, 2018, Headen filed this lawsuit. Following four amendments,

and after Abundant Life successfully challenged numerous claims from the earlier

pleadings in a TCPA motion preceding the one we address, Headen filed his Fifth

Amended Petition. Headen alleged claims for defamation, conspiracy to inflict

emotional distress, abuse of process, RICO racketeering, breach of contract,


1
 Shortly after his termination, Headen filed a complaint with the Department of Health and Human Services
Office for Civil Rights (OCR), premised on Abundant Life’s alleged violations of the Health Insurance
Portability and Accountability Act (HIPAA). OCR declined to investigate two of the complaints and
resolved the others through technical assistance agreements. Headen also filed a complaint with the Texas
Medical Board regarding the alleged corporate practice of medicine by several of Abundant Life’s
principals, on which the Board took no action. Additionally, Headen filed a Qui Tam action, which the
federal court in which it was pending dismissed with prejudice. And, Headen filed a wage claim with the
Texas Workforce Commission, pursuant to which he swore he was Abundant Life’s employee, despite his
prior consultant status. The TWC issued a Preliminary Wage Determination Order in which it confirmed
Headen’s employee status. Although Abundant Life appealed the decision, it was affirmed.


                                                   2
promissory estoppel, and negligent misrepresentation.                     The trial court granted

Abundant Life’s second TCPA motion in part, denying it only as to the last three

claims. Abundant Life appeals denial of its motion as to those remaining claims.

                                          DISCUSSION

        We review de novo the trial court’s ruling on a TCPA motion.2 Dallas

Morning News, Inc. v. Hall, 579 S.W.3d 370, 377 (Tex. 2019). Our review entails

considering, in the light most favorable to the non-movant, the pleadings and any

supporting and opposing affidavits stating the facts on which the claim or defense is

based. TEX. CIV. PRAC. & REM. CODE § 27.006(a) (hereafter, “TCPA”); Lei v. Nat.

Polymer Int’l Corp., 578 S.W.3d 706, 712 (Tex. App.—Dallas 2019, no pet.). In

interpreting the TCPA, as any statute, we apply it as written, giving undefined terms

their “ordinary meaning.” State v. $1,760.00 in U.S. Currency, 406 S.W.3d 177, 180

(Tex. 2013) (per curiam); Levatino v. Apple Tree Cafe Touring, Inc., 486 S.W.3d

724, 728 (Tex. App.—Dallas 2016, pet. denied).

        The first step in any TCPA analysis requires the movant to establish by a

preponderance of evidence that the challenged legal action is “based on, relates to,



2
 The Texas Legislature amended the TCPA effective September 1, 2019. Those amendments apply to “an
action filed on or after” that date. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess.
Law. Serv. 684, 687. This lawsuit was filed on April 3, 2019; thus, the law in effect before September 1
applies. See Act of May 21, 2011, 82d Leg., R.S., ch. 341, § 2, 2011 Tex. Gen. Laws 961–64, amended by
Act of May 24, 2013, 83d Leg., R.S., ch. 1042, 2013 Tex. Gen. Laws 2499–2500. All citations to the TCPA
are to the version before the 2019 amendments took effect.



                                                   3
or is in response to the party’s exercise of the right of free speech, the right to

petition, or the right of association.” TEX. CIV. PRAC. & REM. CODE § 27.005(b);

Goldberg v. EMR (USA Holdings) Inc., 594 S.W.3d 818, 824 (Tex. App.—Dallas

2020, pet. denied). Subsequent burden shifting occurs if the movant establishes its

initial burden. Here, Abundant Life failed in this first task.

      Abundant Life’s first issue asserts the trial court erred in denying its TCPA

motion with respect to Headen’s breach of contract, promissory estoppel, and

negligent misrepresentation claims. It contends the claims fall within the “right to

free speech” or the “right to petition” prongs of the statute. We address each

argument in turn.

      1.     The claims do not implicate Abundant Life’s right of free speech

      Abundant Life argues first that the claims at issue are subject to the TCPA’s

protection under the statute’s “right to free speech” umbrella. In the context of the

statute, that right means “communications related to ‘matters of public concern’”

which in turn is defined “to include an issue related to: a good, product, or service

in the marketplace.’” In re Lipsky, 460 S.W.3d 579, 586–87 (Tex. 2015) (quoting

TCPA §§ 27.005(b); 27.001(3), (7)(E)). Specifically, Abundant Life contends the

communications at issue relate to Headen’s “services in the marketplace.”

      “Not all communications made in connection with a matter related to health

or safety, environmental, economic, or community well-being, or a good, product,


                                           4
or service in the marketplace will constitute the exercise of the right of free speech

under the TCPA.” Goldberg, 594 S.W.3d at 828. Instead, a “matter of public

concern” generally does not encompass purely private matters. Id.; Lei, 578 S.W.3d

at 715 (Private communications in connection with a business dispute do not involve

matters of public concern when the communications address only private economic

interests and make no mention of health or safety).

      In support of its argument, Abundant Life directs us to Adams v. Starside

Custom Builders, LLC, 547 S.W.3d 890, 894 (Tex. 2018), in which the supreme

court determined that defamatory communications made by an individual about a

homebuilder and neighborhood developer involved the developer’s services in the

marketplace. But the services at issue and the communications about them in Adams

referenced work for the residents of a residential development including a “common

area,” rather than just services provided to an individual. Id. at 895. The same is

not true here. Headen’s services were not provided to “the marketplace;” they were

provided privately, to Abundant Life. See Creative Oil & Gas, LLC v. Lona Hills

Ranch, LLC, 591 S.W.3d 127, 134 (Tex. 2019) (“The ‘in the marketplace’ qualifier

suggests that the communication about goods or services must have some relevance

to a wider audience of potential buyers or sellers in the marketplace, as opposed to

communications of relevance only to the parties to a particular transaction.”). We

conclude the trial court did not err in determining Abundant Life failed to


                                          5
demonstrate communications protected by the TCPA’s protection of the “right to

free speech.”

      2.     The claims do not implicate Abundant Life’s right to petition

      Abundant Life argues Headen views the Harris County Lawsuit as part of

Abundant Life’s “overall strategy,” to harass and distress Headen, by terminating

him without cause. More specifically, Abundant Life contends Headen’s breach of

contract, promissory estoppel, and negligent misrepresentation claims—the only

claims at issue here—are “based on, relate to, or are in response to” the Harris

County Lawsuit.

      Triggering the TCPA’s protection requires that the alleged communication

satisfying the TCPA’s definition of the “exercise of the right to petition” provide the

factual predicate for the challenged “legal action.” Dyer v. Medoc Health Services,

LLC, 573 S.W.3d 418, 429 (Tex. App.—Dallas 2019, pet. denied) (“In order to

trigger the TCPA’s protection, the ‘legal action’ must be ‘factually predicated on the

alleged conduct that falls within the scope of [the] TCPA’s definition of ‘exercise of

the right of free speech, petition, or association.’”) (quoting Grant v. Pivot Tech.

Sols., Ltd., 556 S.W.3d 865, 879 (Tex. App.—Austin 2018, pet. denied)). “Any

activities by the movant that are not a factual predicate for the non-movant’s claims

are not pertinent to our inquiry regarding whether the TCPA applies.” Riggs & Ray,

P.C. v. State Fair of Tex., No. 05-17-00973-CV, 2019 WL 4200009, at *4 (Tex.


                                          6
App.—Dallas Sept. 5, 2019, pet. denied) (mem. op.). In undertaking our inquiry,

we are mindful of our obligation to consider the pleadings in the light most favorable

to the non-movant and supportive of the conclusion that the non-movant’s claims

are not reliant on protected expression. Damonte v. Hallmark Fin. Servs., Inc., No.

05-18-00874-CV, 2019 WL 3059884, at *5 (Tex. App.—Dallas July 12, 2019, no

pet.) (mem. op.).

       While Headen’s superseded petitions, as well as his live Fifth Amended

Petition, reference the Harris County Lawsuit, the specific claims at issue rest upon

Abundant Life’s a) breach of Headen’s consulting contracting3 by terminating it and

refusing to pay him; b) failure to pay Headen following termination of the consulting

contract (promissory estoppel); and, c) supply of false information regarding

Headen’s financial interests in his consulting and employment contracts (negligent

misrepresentation). Rather than communications “in or pertaining to” the Harris

County Lawsuit, we conclude the communications underlying these claims are

“based on, relate to, or are in response to” Headen’s termination, the event and

communications on which the claims are factually predicated. See Dyer, 573 S.W.3d

at 428; Riggs & Ray, P.C., 2019 WL 4200009, at *4; see also Clinical Pathology

Labs., Inc. v. Polo, No. 08-19-00067-CV, 2020 WL 4519803, at *7 (Tex. App.—El




3
 Headen asserts he was a third-party beneficiary of the contract between Abundant Life and Headen
Consulting, which he frames as an “unregistered husband-wife partnership.”
                                               7
Paso Aug. 6, 2020, pet. filed) (mem. op.) (concluding lawsuit alleging retaliatory

discharge claim was predicated on discharge, rather than communications

predicating the discharge).

      We decline to rely on Cavin v. Abbott, 545 S.W.3d 47 (Tex. App.—Austin

2017, no pet.) for the contrary conclusion as advocated by Abundant Life. In that

case, the Austin court concluded an abuse of process claim was factually predicated

on discovery subpoenas served by the non-movants. Id. at 65. That scenario

provides a far different analysis than claims dependent on termination of consultant

and employment contracts, despite the parties’ prior entanglement in acrimonious

litigation. We conclude Abundant Life failed to demonstrate Headen’s claims, as

TCPA “communications,” were factually predicated on a judicial proceeding and

thus fell within the TCPA’s protection of the right to petition.

      Accordingly, we overrule Abundant Life’s first issue.        In light of our

resolution of its first issue, we need not address the remaining issues. See TEX. R.

APP. P. 47.1. We AFFIRM.




                                              /Robert D. Burns, III/
                                              ROBERT D. BURNS, III
                                              CHIEF JUSTICE

200145F.P05



                                          8
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ABUNDANT LIFE THERAPEUTIC                     On Appeal from the 68th Judicial
SERVICES TEXAS, LLC, Appellant                District Court, Dallas County, Texas
                                              Trial Court Cause No. DC-18-15576.
No. 05-20-00145-CV           V.               Opinion delivered by Chief Justice
                                              Burns. Justices Pedersen and Evans
THOMAS T. HEADEN, III,                        participating.
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee THOMAS T. HEADEN, III recover his costs
of this appeal from appellant ABUNDANT LIFE THERAPEUTIC SERVICES
TEXAS, LLC.


Judgment entered December 11, 2020




                                          9